 
Exhibit 10.1
 
AMENDING AGREEMENT NO. 1
 
 


 
 
THIS AGREEMENT made as of the 11th day of October, 2005,
 
 
B E T W E E N:
 
AVISCAR INC.,
a corporation incorporated under the laws of Canada,
 
(hereinafter called the "Avis General Partner"),
 
- and -
 
BUDGETCAR INC.,
a corporation existing under the laws of Canada,
 
(hereinafter called the "Budget General Partner"),
 
- and -
 
BNY TRUST COMPANY OF CANADA,
a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces of Canada, in its
capacity as trustee of STARS TRUST, a trust established under the laws of the
Province of Ontario,
 
(hereinafter called the "STARS Limited Partner"),
 
- and -
 
MONTREAL TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada and registered to carry on the business of a trust company in each of the
provinces in Canada, in its capacity as trustee of BAY STREET FUNDING TRUST, a
trust established under the laws of the Province of Ontario,
 
(hereinafter called the "Bay Street Limited Partner").
 

--------------------------------------------------------------------------------


WHEREAS the Avis General Partner, the Budget General Partner, the STARS Limited
Partner and the Bay Street Limited Partner have entered into a fourth amended
and restated limited partnership agreement made as of the 20th day of April,
2005 (collectively, the "Limited Partnership Agreement");
 
AND WHEREAS the Avis General Partner, the Budget General Partner, the STARS
Limited Partner and the Bay Street Limited Partner wish to amend the Limited
Partnership Agreement;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and covenants and agreements of the parties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:
 
 

1.  
Interpretation

 
(a)  All words and expressions defined in the Limited Partnership Agreement and
not otherwise defined in this Agreement have the respective meanings specified
in the Limited Partnership Agreement.
 
(b)  Section headings are for convenience only.
 
 

2.  
Amendments to the Limited Partnership Agreement

 

2.1  
Section 1.1 of the Limited Partnership Agreement is hereby amended by:

 
(a)  deleting the words "(a) whose unsecured long-term debt is rated BBB or its
equivalent or higher by two or more of the Rating Agency, S&P and Moody's" where
such words appear in the defined term "Eligible Manufacturer" and substituting
therefor the words "so long as Chrysler, Ford, GM or such additional
Manufacturer (a) has an unsecured long-term debt rating of BB or higher by the
Rating Agency";
 
(b)  adding each of the following defined terms in the appropriate alphabetical
order:
 

(i)  
“"Eligible Manufacturer Percentage" means, in respect of an Eligible
Manufacturer at any time, if such Eligible Manufacturer's unsecured long-term
debt rating by the Rating Agency at such time is (i) BBB or higher, a percentage
equal to the Partnership Program Vehicle Base Percentage, (ii) BBB (low), a
percentage equal to the sum of (A) the Partnership Program Vehicle Base
Percentage plus (B) one-quarter of the Partnership Percentage Differential at
such time, (iii) BB (high), a percentage equal to the sum of (C) the Partnership
Program Vehicle Base Percentage, and (D) one-half of the Partnership Percentage
Differential at such time, and (iii) BB, a percentage equal to the sum of (E)
the Partnership Program Vehicle Base Percentage, and (F) three-quarters of the
Partnership Percentage Differential at such time;”;

 
 

--------------------------------------------------------------------------------


 

(ii)  
“"Partnership Non-program Vehicle Percentage" means 17.5%;”;

 

(iii)  
“"Partnership Percentage Differential" means, on any date, the positive
difference between the Partnership Program Vehicle Base Percentage on such date
and the Partnership Non-program Vehicle Percentage on such date;”;

 

(iv)  
“"Partnership Program Vehicle Base Percentage" means 9.3%;”;

 

(v)  
“"Partnership Program Vehicle Percentage" means, on any date, a percentage equal
to the weighted average of the individual Eligible Manufacturer Percentages on
such date, calculated based on the relevant percentage that the sum of the
Current Book Values of the Partnership Program Vehicles and the Program
Negotiation Vehicles manufactured by each such Eligible Manufacturer represents
of the sum of the Current Book Values of all Partnership Program Vehicles and
Program Negotiation Vehicles on such date;”.

 

2.2  
Section 3.3(c) of the Limited Partnership Agreement is hereby amended by
deleting the first sentence of section 3.3(c) in its entirety and substituting
therefor the following:

 
"With respect to any Capital Call made pursuant to section 3.3(a), either
General Partner shall make, simultaneously with the payment from the Limited
Partners, a capital contribution by way of immediately available funds deposited
to the Vehicle Account, in such amount that, after giving effect to all such
capital contributions and the use of proceeds thereof, the aggregate of the
General Partners' Capital Accounts for the General Partners (calculated on the
assumption that all Net Income of the Partnership up to the particular time has
been allocated to the Partners at such time) less any capital contributed by the
General Partners pursuant to Section 4.8 and Excluded Capital shall be at least
equal to the General Partners' Capital Commitment.".
 

2.3  
Section 3.3(e) of the Limited Partnership Agreement is hereby amended by
deleting such section in its entirety and substituting therefor the following:

 
“(e) Each General Partner covenants and agrees to contribute at all times up to
and including the day of occurrence of a Trigger Event, but not after such day,
sufficient capital to the Partnership from time to time by way of additional
capital contribution so that the aggregate of the General Partners' Capital
Accounts for the General Partners (calculated on the assumption that all Net
Income of the Partnership up to the particular time has been allocated to the
Partners at such time) less any capital contributed by the General Partners
pursuant to Section 4.8 and Excluded Capital shall be equal to at least the
product of (i) the sum of (A) the product of the Partnership Program Vehicle
Percentage and the percentage of Partnership Vehicles that are Partnership
Program Vehicles (other than Program Negotiation Vehicles), (B) the product of
the Partnership Program Vehicle
 

--------------------------------------------------------------------------------


Percentage and the percentage of Partnership Vehicles that are Program
Negotiation Vehicles, and (C) the product of the Partnership Non-program Vehicle
Percentage and the percentage of Partnership Vehicles that are Partnership
Non-program Vehicles times (ii) the total capital of the Partnership other than
capital contributed by the Partners pursuant to Section 4.8 and Excluded
Capital, such product being referred to in this Agreement as the "General
Partners' Capital Commitment".”.
 

2.4  
Section 3.4 of the Limited Partnership Agreement is hereby amended by:

 

(a)  
deleting the words "after giving effect to such Hedging Transactions," where
such words appear in the first sentence of Section 3.4 and substituting therefor
the words ", if it were assumed that such Hedging Transactions were entered into
by the Limited Partners,"; and

 

(b)  
inserting the words "(on the assumption that such Hedging Transactions were
entered into by the Limited Partners)" immediately after the words "Hedging
Transactions does not" where such words appear in the second sentence of Section
3.4.

 

2.5  
Section 5.4(c) of the Limited Partnership Agreement is hereby amended by
deleting such section in its entirety and substituting therefor the following:

 

 
"(c)
When and to the extent the General Partners make a Capital Call for the purpose
of funding the purchase of Program Negotiation Vehicles, each of them shall
ensure that after giving effect to such Capital Call, the aggregate of the
General Partners' Capital Accounts for the General Partners (calculated on the
assumption that all Net Income of the Partnership up to the particular time has
been allocated to the Partners at such time) less any capital contributed by the
General Partners pursuant to Section 4.8 and Excluded Capital shall be at least
equal to the General Partners' Capital Commitment.".

 

2.6  
The form of Settlement Report attached to the Limited Partnership Agreement as
"Schedule D" is hereby deleted and the form of Settlement Report attached to
this Agreement as Schedule A is added to the Limited Partnership Agreement as
Schedule D.

 
 

3.  
Other Documents

 
Any reference to the Limited Partnership Agreement made in any documents
delivered pursuant thereto or in connection therewith shall be deemed to refer
to the Limited Partnership Agreement as amended or supplemented from time to
time.
 
 

4.  
Miscellaneous

 
(a)  With the exception of the foregoing amendments, the Limited Partnership
Agreement shall continue in full force and effect, unamended.
 

--------------------------------------------------------------------------------


(b)  This Agreement shall enure to the benefit of and be binding upon the
parties, their successors and any permitted assigns.
 
(c)  This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which when taken together, shall
constitute one and the same instrument.
 
(d)  None of the rights or obligations hereunder shall be assignable or
transferable by any party without the prior written consent of the other party.
 
(e)  This Agreement shall be governed and construed in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized signatories thereunto duly authorized, as of the date first
above written.
 
 

     
 AVISCAR INC.
 
 
     
by:
/s/ Gerald J. Monusky
       
Name: Gerald J. Monusky
Title: Vice President
 


 

   
by:
/s/ Mark E. Costello
       
Name: Mark E. Costello
Title: Assistant Secretary
 



 

     
BUDGETCAR INC.
 
     
by:
/s/ William Boxberger
       
Name: William Boxberger
Title: Vice President
 



 

   
by:
/s/ Edward Peter Bertero
       
Name: Edward Peter Bertero
Title: Senior Vice President and Treasurer
 



 
 
 


 


--------------------------------------------------------------------------------





 

     
BNY TRUST COMPANY OF CANADA, as trustee of CANADIAN MASTER TRUST (with liability
limited to the assets of the Trust) by its Securitization Agent, BMO NESBITT
BURNS INC.
     
by:
/s/Chris Romano        
Name:
Title: 
 



 

   
by:
/s/ J D Marriott
       
Name: Jerry Marriott
Title: Vice President, Securitization and Structured Finance
 



 

     
MONTREAL TRUST COMPANY OF CANADA, as trustee of BAY STREET FUNDING TRUST (with
liability limited to the assets of the trust) by its administrator, SCOTIA
CAPITAL INC.
 
     
by:
 /s/ Doug Noe        
Name:
Title: 
 



 

   
by:
         
Name:
Title:
 



 




--------------------------------------------------------------------------------



The undersigned hereby acknowledges notice of and consents to the foregoing
amendments to the Limited Partnership Agreement.
 

     
CENDANT CORPORATION
 
     
by:
/s/ Kevin Monaco
       
Name: Kevin Monaco
Title: Group Vice President and Assistant Treasurer 
 



 


 
We hereby consent to the foregoing amendments to the Limited Partnership
Agreement.
 
DATED this 11th day of October, 2005.
 

     
DOMINION BOND RATING SERVICE LIMITED
 
     
by:
/s/ Dino Galanis
       
Name: Dino Galanis
Title: Assistant Vice President
 



 
 
 